



Exhibit 10.5


SECOND AMENDMENT TO MASTER LEASE
THIS SECOND AMENDMENT TO MASTER LEASE (this “Second Amendment”) is entered into
as of March 7, 2016, by and between the entities listed as “Tenant” on the
signature pages attached hereto (each referred to herein individually and
collectively as “Tenant”) and CTR PARTNERSHIP, L.P., a Delaware limited
partnership ("Landlord").
R E C I T A L S :
A.    Landlord and certain entities listed as “Tenant” on the signature pages
attached hereto are parties to that certain Master Lease entered into as of July
30, 2015 (the “Original Lease”; as amended and may be further amended, modified
or revised, the “Master Lease” or “Lease”), and that certain First Amendment to
Master Lease entered into as of July 30, 2015 (the “First Amendment”),
contemplating, among other things, such of Tenant leasing from Landlord certain
Premises more particularly described in the Original Lease (the “Liberty
Facilities”).
B.    Pursuant to that certain Guaranty of Lease dated as of July 30, 2015 (the
“Guaranty”), Guarantor agreed, among other things, to guaranty the obligations
of Tenant under the Master Lease; and such guaranty obligations were reaffirmed
by Guarantor in the First Amendment.
C.    Landlord has entered into a purchase agreement (as may be amended,
modified, or revised, the “Purchase Agreement”) which contemplates its
acquisition of skilled nursing facilities described on Schedule 1 attached
hereto (together, the “Victory/Victoria Facilities”).
D.    As more particularly set forth herein, Landlord and Tenant have agreed
that the Master Lease shall be amended, among other things, to add the
Victory/Victoria Facilities to the Premises demised under the Master Lease.
Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Lease.
E.    Tenant and Landlord now desire to amend the Lease, all as hereinafter
provided.
A G R E E M E N T :
NOW, THEREFORE, taking into account the foregoing Recitals, which by this
reference are incorporated herein, and in consideration of the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Landlord, Tenant
and, for the specific provisions identified herein, Guarantor agree as follows:
1.Amendment Effectiveness. Landlord and Tenant have executed this Second
Amendment as of the date first written above (the “Second Amendment Date”)
notwithstanding that Landlord does not, as of such date, own the
Victory/Victoria Facilities. Landlord and Tenant intend that this Second
Amendment be, and this Second Amendment shall be, effective and enforceable
against Tenant immediately upon Landlord’s acquisition of the Victory/Victoria
Facilities, which shall be a date subsequent to the Second Amendment Date (the
“Acquisition


30212588_4
1








--------------------------------------------------------------------------------




Date”); provided, however, the provisions of Sections 4(d) and 4(e) below (and
Sections 6.4.4 through 6.4.7, inclusive, of the Master Lease, as amended) shall
apply as of the Second Amendment Date. As a condition precedent to Tenant’s
obligations hereunder, Landlord shall have acquired the Victory/Victoria
Facilities pursuant to the Purchase Agreement. If, however, Landlord does not
acquire the Victory/Victoria Facilities, or the Purchase Agreement is
terminated, this Second Amendment shall terminate and be or no further force or
effect as to the parties hereto, and the Master Lease shall apply and be
unaffected by the terms hereof.
2.Addition of Victory/Victoria Facilities. The Victory/Victoria Facilities and
associated Landlord Personal Property are hereby added to the Premises demised
under the Master Lease, and each of the Victory/Victoria Facilities shall be
considered a “Facility” under the Master Lease.
3.Joinder of Tenant. The Tenant entities identified as “Victoria Tenant” and
“Victory Tenant” on the signature pages attached hereto hereby join the Master
Lease as parties thereto, and the other Tenant entities and Landlord hereby
agree and consent to the same.
4.Amendments to Master Lease. The Master Lease is hereby amended as follows:
(a)    Base Rent Effective as of the Acquisition Date, Base Rent shall increase
from $17,023,000 to an annual amount of Eighteen Million Four Hundred
Twenty-Nine Thousand One Hundred Seventy-Four Dollars ($18,429,174); the
difference between the two amounts shall be referred to herein as the
“Increase.”
(i) Notwithstanding the foregoing, at Tenant’s option, Tenant may defer payment
of the Increase portion of Base Rent for payments of Base Rent due April 1, 2016
and May 1, 2016 (the “V/V Deferred Portion”). All of such V/V Deferred Portion
shall be paid to Landlord no later than June 30, 2016; provided, however, if (A)
Tenant has filed on or prior to April 15, 2016 all necessary applications and
submittals to receive payment from MyCare Ohio for the Victory/Victoria
Facilities, and (B) despite Tenant’s diligent, good faith efforts, payments from
MyCare Ohio for the Victory/Victoria Facilities have not commenced being
received by Tenant as of June 30, 2016, then Tenant may elect to further defer
payment of such V/V Deferred Portion until the earlier to occur of (1) September
30, 2016 or (2) the date payments from MyCare Ohio for the Victory/Victoria
Facilities commence being received by Tenant.
(ii) Solely for purposes of calculating the annual increase in Base Rent under
Section 2.1.1 of the Lease for the Lease Year immediately following a Lease Year
in which the Acquisition Date occurs, the Increase will be deemed effective on
the first day of the Lease Year in which it occurred; except that the percentage
by which the Increase increases under such Section 2.1.1 will be prorated by the
number of days in the Lease Year in which the Increase occurred that fall on and
after the date of that increase of the total number of days in that Lease Year
(and will be subject to the full increase under such Section 2.1.1 in subsequent
Lease Years).
(b)    Impositions. The following is hereby added as Section 4.1.7(a) of the
Lease:


30212588_4
2








--------------------------------------------------------------------------------




“4.1.7(a) The parties acknowledge that certain Impositions attributable to
calendar years 2015 will be due and payable to the applicable taxing authorities
in calendar year 2016, and certain Impositions attributable to calendar year
2016 will be due and payable to the applicable taxing authorities in calendar
year 2017. In connection with the Landlord’s acquisition of the Victory/Victoria
Facilities and the closing to occur under the Purchase Agreement and the V/V
OTA, as of the V/V Acquisition Date, Landlord or Tenant will receive a credit
from Current Operators and/or the seller of the Victory/Victoria Facilities in
connection with the Impositions attributable to (i) calendar year 2015 but not
due and payable until calendar year 2016 and (ii) if applicable, calendar year
2016 but not due and payable until calendar year 2017 (said credit, the “V/V
Imposition Credit”). Tenant hereby assigns any right, title, or interest that
Tenant may have in such V/V Imposition Credit to Landlord to be held, applied
and paid as provided in this Section 4.1.7(a). Such V/V Imposition Credit
represents an estimate of the amount of certain V/V Impositions (based upon 2014
tax invoices) attributable to the period from January 1, 2015 through the V/V
Acquisition Date (the “V/V Impositions”). Invoices for V/V Impositions will not
be available until November 2015 (for 2015 V/V Impositions) and November 2016
(for 2016 V/V Impositions), at the earliest. Pursuant to this Lease, Tenant is
obligated to pay all Impositions levied or charged against the Premises.
Therefore, Landlord and Tenant hereby agree that Landlord will hold all amounts
attributable to the V/V Imposition Credit and Real Property Impositions pursuant
to Section 4.5 of this Lease and Landlord will make available to Tenant (to the
extent Landlord actually receives any V/V Imposition Credit), provided Tenant is
not then in default of the Lease, (1) from time to time as 2015 V/V Impositions
are due and payable by Tenant, a portion of the V/V Imposition Credit at the
time and in the amount and manner provided in Section 4.5 of this Lease with
respect to Real Property Impositions and (2) from time to time as 2016 V/V
Impositions are due and payable by Tenant, a portion of the V/V Imposition
Credit at the time and in the amount and manner provided in Section 4.5 of this
Lease with respect to Real Property Impositions. In the event the amount of 2015
Impositions invoiced exceeds the V/V Imposition Credit, then Tenant shall use
its commercially reasonable efforts to enforce the provisions of Section 7.3 of
the OTA; provided, however, as otherwise set forth in this Lease, Tenant shall
be solely responsible for paying all Impositions levied upon the Premises
notwithstanding any insufficiency of the V/V Imposition Credit.”
(c)    Acceptance of Premises. The first sentence of Section 5.1 of the Master
Lease is hereby amended, restated, replaced and superseded to provide as
follows:
“(i) Tenant acknowledges receipt and delivery of possession of the Liberty
Facilities and confirms that Tenant has examined and otherwise has knowledge of
the condition of the Liberty Facilities prior to the execution and delivery of
this Lease and has found the same to be in good order and repair, free from
Hazardous Materials not in compliance with applicable Hazardous Materials Laws
and satisfactory for its purposes hereunder; and (ii) Tenant acknowledges
receipt and delivery of possession of the Victory/Victoria Facilities and
confirms that Tenant has examined and


30212588_4
3








--------------------------------------------------------------------------------




otherwise has knowledge of the condition of the Victory/Victoria Facilities
prior to the execution and delivery of the Second Amendment and has found the
same to be in good order and repair, free from Hazardous Materials not in
compliance with applicable Hazardous Materials Laws and satisfactory for its
purposes hereunder.”
(d)    Required Authorizations Applications. The following is hereby added as
Section 6.4.4(a) of the Master Lease:
“(a)    On or before February 16, 2016 (or, if the outgoing operator has not
filed their change of ownership notice as of such date, within one (1) Business
Day following the filing thereof by said outgoing operator), Tenant shall file
and submit (or cause to be filed and submitted) all applications, petitions, and
other documents (the “V/V Required Authorizations Applications”) that are
necessary or appropriate for it to obtain the Required Authorizations with
respect to each of the Victory/Victoria Facilities, which V/V Required
Authorizations Applications shall include, but not be limited to: (i) a Change
of Operator Notice to be filed with the Ohio Department of Medicaid, (ii) an
application for Tenant to obtain an operating license for each such Facility
from the Department of Health of the State of Ohio, (iii) applications necessary
for the transfer or assignment of all Medicare Provider Agreements to Tenant,
and (iv) applications necessary for the transfer or assignment of all Medicaid
Provider Agreements to Tenant; provided, however, that Tenant shall have until
May 1, 2016 to submit CMS form 855A with respect to each such Facility. Tenant
shall continuously and diligently pursue such issuance of the Required
Authorizations by June 30, 2016, including without limitation by promptly
responding to all requests for information, comments and the like from any
Governmental Authority. Concurrently with delivery or promptly after receipt (as
applicable), Tenant shall provide Landlord with copies of all applications,
filings, notices, and correspondence delivered to or received from any
Governmental Authority with respect to the V/V Required Authorizations
Applications, including, but not limited to, the issuance of or rejection of the
application for, the Required Authorizations. Tenant shall keep Landlord advised
as to the status of Tenant’s efforts to obtain the Required Authorizations and
of any material developments in connection therewith. If Tenant does not obtain
the Required Authorizations on or prior to the outside date for closing on the
acquisition of the Victory/Victoria Facilities pursuant to the Purchase
Agreement (or if Landlord reasonably determines that Tenant obtaining the
Required Authorizations on or before said outside date is impossible), then
Landlord may elect to terminate this Lease with respect to the Victory/Victoria
Facilities only by delivering written notice of such election to Tenant, in
which event this Second Amendment shall terminate and be of further no force and
effect, and the Lease shall remain in effect as if this Second Amendment was
never executed.”
(e)    OTA. The following is hereby added as Section 6.4.7(a) of the Master
Lease:


30212588_4
4








--------------------------------------------------------------------------------




“(a)    Tenant shall, on or before March 9, 2016, use commercially reasonable
efforts to enter into an Operations Transfer Agreement (a “V/V OTA”) with
Current Operator with respect to the Victory/Victoria Facilities, which shall
provide, inter alia, that the operations of the Victory/Victoria Facilities
shall be transitioned to Tenant immediately after midnight on the V/V
Acquisition Date. Tenant hereby covenants that it shall comply in all material
respects with its obligations under the V/V OTA. Tenant hereby agrees and
acknowledges that if Tenant breaches the V/V OTA, the same may result in a
breach by Landlord under the Purchase Agreement and the forfeiture of Landlord’s
earnest money deposit thereunder. As material part of the consideration for
Landlord to enter into this Second Amendment, Tenant hereby agrees to, and
shall, indemnify, defend, protect and hold harmless Landlord from and against
any Losses that Landlord may incur under the Purchase Agreement solely as a
result of Tenant breaching its obligations under the V/V OTA. Tenant further
agrees that if there is a breach or default under the V/V OTA by Current
Operator and Tenant elects not to pursue its remedies against Current Operator,
then Landlord may, in its sole discretion, pursue such remedies against Current
Operator as Tenant’s attorney-in-fact.”
(f)    Occupancy. Section 6.12.2 of the Lease is hereby deleted and replaced
with the following:
“6.12.2 Tenant shall maintain for each fiscal quarter an occupancy rate of at
least 77.5% of the aggregate number of (a) beds In Service as of the
Commencement Date, with respect to those Facilities subject to this Lease as of
such Commencement Date and (b) beds In Service as of the date additional
Facilities were effectively added to this Lease, with respect to those
Facilities added to this Lease subsequent to the Commencement Date.”


(g)    Working Capital. The following is hereby added as Section 6.12.7 of the
Master Lease:
“6.12.7.    Tenant shall maintain working capital in such an amount reasonably
satisfactory to Landlord to support (i) the day-to-day operation of the
Facilities and (ii) continued licensure of the Facilities. Upon request from
Landlord, Tenant shall promptly provide to Landlord written evidence of
satisfaction of the requirement of the previous sentence.”
(h)    Indemnity. The last two (2) sentences of Section 19.4 of the Lease are
hereby deleted and replaced with the following: “Without limiting the generality
of the foregoing, Tenant shall indemnify, defend, protect, save, hold harmless
and reimburse Landlord for, from and against any and all costs, expenses,
damages, liabilities, attorneys’ fees, or other amounts paid by Landlord in
connection with any written indemnity delivered by Landlord of any Tenant’s
obligations under any Interim Documents entered into as of or subsequent to the
Second Amendment Date. As used herein, “Interim Documents” shall mean any
Interim Management Agreement, Interim Sublease, or any Multi-Party Agreement
entered into as of or


30212588_4
5








--------------------------------------------------------------------------------




subsequent to the Second Amendment Date with respect to a Facility and by and
between any Tenant (and/or its management company affiliate), on the one hand,
and the outgoing operator of such Facility, on the other hand, and pursuant to
which (among other things) said Tenant (and/or its management company affiliate)
agrees to (i) sublease the Facility to said outgoing operator on an interim
basis for temporary licensing purposes, and/or (ii) manage the day-to-day
operations of said Facility utilizing the outgoing operator’s operating
license.”
(i)    Notice. Article XXIII of the Lease is hereby amended by deleting Tenant’s
notice address and replacing it with the following:


If to Tenant:
c/o Pristine Senior Living, LLC
1301 East Riggin Road
Muncie, Indiana 47304
Attn:    Christopher T. Cook, CEO
(j)    Victoria Outparcel. The parties hereby acknowledge and agree that certain
portions of the Victoria Facility have been leased for retail and ancillary
parking purposes (said portions of the Victoria Facility, the “Victoria Retail
Store”). Notwithstanding anything to the contrary in this Amendment or the
Master Lease, Tenant shall have no responsibility for the leasing, property
management or any other matters pertaining to the Victoria Retail Store. Tenant
agrees to cooperate with Seller to allow Seller to process, and /or enter,
and/or engage in into any (a) future lot split to cause the Victoria Retail
Store to be a separate legal lot, (b) future lease of the Victoria Retail Store,
(c) any future sale of the Victoria Retail Store, or (d) raze the Victoria
Retail Store. Tenant shall not be entitled to any revenue generated by Seller
from the Victoria Retail Store.
(k)    Exhibit A to the Master Lease is hereby amended by replacing or adding
the following defined terms, as applicable, as follows:


“Base Rent” has the meaning set forth in Section 2.1.1, as amended by the Second
Amendment.


“Capital Expenditure Funds” has the meaning set forth in Section 5 of the Second
Amendment.


“Facility” shall mean the Facilities identified on Schedule 1, as amended by the
Second Amendment, individually or collectively, as appropriate in the context.


“Improvement Funds” has the meaning set forth in Section 5 of the Second
Amendment.


“Interim Documents” has the meaning set forth in Section 19.4 of the Lease, as
amended by the Second Amendment.


30212588_4
6








--------------------------------------------------------------------------------






“Lease” has the meaning set forth in Recital A of the Second Amendment.


“Liberty Facilities” has the meaning set forth in Recital A of the Second
Amendment.


“Master Lease” has the meaning set forth in Recital A of the Second Amendment.


“Original Lease” has the meaning set forth in Recital A of the Second Amendment.


“Purchase Agreement” has the meaning set forth in Recital C of the Second
Amendment.


“Request for Advance” has the meaning set forth in Section 19.4 of the Lease, as
amended by the Second Amendment.


“Second Amendment Date” has the meaning set forth in Section 1 of the Second
Amendment.


“Tenant” has the meaning set forth in the preamble to the Second Amendment.


“Victoria Facility” has the meaning set forth in Schedule 1 of the Second
Amendment.


“Victoria Retail Store” has the meaning set forth in Section 4(i) of the Second
Amendment.


“Victory Facility” has the meaning set forth in Schedule 1 of the Second
Amendment.


“V/V Acquisition Date” shall mean the date that Landlord acquired the
Victory/Victoria Facilities.


“V/V Imposition Credit” has the meaning set forth in Section 4.1.7(a) of the
Lease, as set forth in the Second Amendment.


“V/V Impositions” has the meaning set forth in Section 4.1.7(a) of the Lease, as
set forth in the Second Amendment.


“V/V OTA” has the meaning set forth in Section 6.4.7(a) of the Lease, as set
forth in the Second Amendment.




30212588_4
7








--------------------------------------------------------------------------------




“V/V Required Authorizations Applications” has the meaning set forth in Section
6.4.4(a) of the Lease, as set forth in the Second Amendment.


“Victory/Victoria Facilities” has the meaning set forth in Recital C of the
Second Amendment.
(l)    Exhibit B to this Second Amendment is hereby added to Exhibit B of the
Master Lease, and the legal descriptions of the Victory/Victoria Facilities
shall be considered part of the legal description of the Facility and the
Premises for all purposes under the Master Lease.
(m)    Exhibit C to this Second Amendment is hereby added to Exhibit C of the
Master Lease, and the Landlord Personal Property for the Victory/Victoria
Facilities as described thereon shall be considered part of the Landlord
Personal Property for all purposes under the Master Lease.
(n)    Schedule 1 to this Second Amendment is hereby added to Schedule 1 of the
Master Lease, and the Facilities set forth therein shall be considered
Facilities for all purposes under the Master Lease.
(o)    Schedule 2 to this Second Amendment is hereby added to Schedule 2 of the
Master Lease.
(p)    Schedule 3 to this Second Amendment is hereby incorporated into and made
a part of the Master Lease by this reference.
5.Improvement Fund and Capital Expenditure Fund. Subject to the terms and
conditions set forth herein, Landlord has agreed to provide Tenant with up to
(i) $500,000 (the “Improvement Funds”), in the aggregate, for the cost of
certain capital repairs and improvements to the Victory/Victoria Facilities
(which repairs are more particularly described on Schedule 3 attached hereto),
and (ii) $1,000,000 (the “Capital Expenditure Funds”), in the aggregate, for the
cost of certain capital repairs and improvements to the Victory/Victoria
Facilities as determined by Tenant, upon the following terms and conditions:
a.    In connection with any Alterations for which Improvement Funds or Capital
Expenditure Funds are or may be requested by Tenant, Tenant shall comply with
the provisions of Section 7.4 of the Master Lease and, to the extent any such
Alterations would constitute Capital Alterations or Material Alterations, Tenant
shall comply with the provisions of Section 7.5 of the Master Lease. Prior to
commencing any capital repairs or improvements for which Tenant will request
disbursement of the Improvement Funds or Capital Expenditure Funds, Tenant shall
provide Landlord with such written documentation as may be reasonably requested
by Landlord with respect to such capital repairs or improvements, which may
include, without limitation, plans and specifications, budgets, a work
completion schedule, copies of all permits required in connection with such
capital repairs or improvements and the names of all contractors to be engaged
by Tenant in connection therewith, together with evidence of insurance for each
(in form, substance and amount reasonably required by Landlord), and Landlord
shall have a reasonable period of time not to exceed ten (10) Business Days to
review and approve the same. Landlord shall not be obligated to disburse


30212588_4
8








--------------------------------------------------------------------------------




the Improvement Funds or Capital Expenditure Funds for any capital repairs or
improvements until Landlord has approved such capital repairs or improvements in
writing, which approval: (i) with respect to the capital repairs and
improvements described on Schedule 3, as such schedule may be supplemented no
later than thirty (30) days following the Acquisition Date with Landlord’s
reasonable approval, may not be unreasonably withheld, conditioned or delayed,
and (ii) with respect to capital repairs or improvements not described on
Schedule 3, may be granted, withheld or conditioned in Landlord’s sole and
absolute discretion.
b.    Tenant shall have the right to request disbursement of the Improvement
Funds or Capital Expenditure Funds, as applicable, from time to time, but not
more than once per calendar month, in increments of not less than Fifteen
Thousand Dollars ($15,000) unless the disbursement is the final one, in which
case the full amount of such disbursement may be requested. All such requests
shall be in writing and in the form of the request for advance contained in
Schedule 3 attached hereto (“Request for Advance”) and shall be accompanied with
(i) the following supporting documentation: (A) an itemized account of
expenditures to be paid or reimbursed from the requested disbursement, certified
by Tenant to be true and correct expenditures which have already been paid or
are due and owing and for which no previous disbursement was made hereunder, and
(B) copies of invoices or purchase orders from each payee with an identifying
reference to the applicable vendor or supplier, which invoices or purchase
orders shall support the full amount of costs contained in the requested
disbursement; and (ii) mechanic’s lien waivers (conditional and unconditional,
as applicable), in form and substance reasonably satisfactory to Landlord, in
connection with any repairs, renovations or improvements in excess of Five
Thousand Dollars ($5,000) for which a mechanic’s lien may be filed. Landlord
shall have the right to make payment directly to any or all applicable vendors
or suppliers if so desired by Landlord. No failure by Landlord to insist on
Tenant’s strict compliance with the provisions of this Section 5 with respect to
any request for advance or disbursement of the Improvement Funds or Capital
Expenditure Funds shall constitute a waiver or modification of such provisions
with respect to any future or other request for advance or disbursement.
c.    Landlord shall, within twenty (20) calendar days of Tenant’s delivery of a
Request for Advance and compliance with the conditions for disbursement set
forth in this Section 5, make disbursements of the requested Improvement Funds
or Capital Expenditure Funds, as applicable, to pay or reimburse Tenant for the
costs of the applicable capital repairs or improvements.
d.    Tenant shall use commercially reasonable efforts to cause the applicable
capital repairs or improvements that are described on Schedule 3 attached
hereto, as such schedule may be supplemented by Tenant pursuant to Section 5.a.,
to be completed on or prior to that date which is two (2) years after the date
of Landlord’s acquisition of the Victory/Victoria Facilities (the “Repair
Deadline”), and Tenant’s right to request disbursements of the Improvement Funds
shall terminate on the Repair Deadline. Tenant’s right to request disbursements
of the Capital Expenditure Funds shall also terminate on the Repair Deadline.
e.    No Event of Default or event which, with the giving of notice or the
passage of time, or both, would constitute an Event of Default (including,
without limitation, the recordation of any mechanic’s or other lien against the
Premises (or any portion thereof) in connection with the


30212588_4
9








--------------------------------------------------------------------------------




capital repairs or improvements to be funded by the Improvement Funds or Capital
Expenditure Funds) shall have occurred and be continuing at the time of any
request for disbursement (or the date of disbursement) of the Improvement Funds
or Capital Expenditure Funds.
f.    As a condition precedent to Landlord’s obligation to make any disbursement
from Capital Expenditure Funds, such disbursement and the resulting increase in
Base Rent shall not cause the Portfolio Coverage Ratio to fall below the Minimum
Rent Coverage Ratio. For purposes of this subsection f., “Testing Date” shall be
date of disbursement of Capital Expenditure Funds and simultaneous increase in
Base Rent.
g.    All repairs or improvements funded with the Improvement Funds or Capital
Expenditure Funds shall be completed in a good, workmanlike and lien-free manner
pursuant to Plans and Specifications provided to and approved by Landlord as set
forth above, subject to change orders made in the ordinary course of a project
of the size and scope of the applicable capital repair or improvement and
approved by Landlord (with respect to change orders in excess of $10,000). If
any of such repairs or improvements are completed in a manner not in substantial
compliance with this Section 5 and the other applicable provisions of this
Lease, Tenant shall, promptly after obtaining knowledge thereof or Landlord’s
demand therefor, repair or remediate the applicable work to the extent necessary
to attain such compliance at its sole cost and expense.
h.    Each and every renovation or improvement funded by Landlord under this
Section 5 shall immediately become a part of the Premises and shall belong to
Landlord subject to the terms and conditions of this Lease.
i.    No disbursement of the Improvement Funds or Capital Expenditure Funds
shall be used to remedy any condition which constitutes a default by Tenant
under the provisions of this Lease.
j.    The parties acknowledge that the annual amount of Base Rent payable under
this Lease contemplates disbursement of the Improvement Funds. No adjustment to
the amount of Base Rent shall be made as a result of any disbursement to Tenant
from Improvement Funds or as the result of the full amount of the Improvement
Funds not being timely utilized by Tenant.
k.    Commencing on the first day of the month following the date on which
Landlord disburses Capital Expenditure Funds to fund Alterations, Base Rent
shall increase by an amount equal to the amount of such Capital Expenditure
Funds disbursed by Landlord for Alterations during the preceding month
multiplied by the Lease Rate.
6.Guaranty. The parties, including Guarantor, agree that the “Lease” referred to
in the Guaranty shall mean the Master Lease, as amended, modified and revised by
this Second Amendment
7.Disclosures. Tenant hereby acknowledges those matters set forth on Schedule 4
attached hereto and incorporated herein by this reference..
8.Miscellaneous.


30212588_4
10








--------------------------------------------------------------------------------




a.    Effect of Amendment. Except to the extent the Lease is modified by this
Amendment, the remaining terms and conditions of the Lease shall remain
unmodified and in full force and effect. In the event of conflict, between the
terms and conditions of the Lease and the terms and conditions of this
Amendment, the terms and conditions of this Amendment shall prevail and control.
As used in the Lease, all references to “this Lease” shall mean and refer to the
Lease as amended by this Amendment.
b.    Entire Agreement. The Lease, together with this Amendment, embodies the
entire understanding between Landlord and Tenant with respect to its subject
matter and can be changed only by an instrument in writing signed by Landlord
and Tenant.
c.    Counterparts. This Amendment may be executed in one or more counterparts,
including facsimile counterparts or electronic pdf counterparts, each of which
shall be deemed an original but all of which, taken together, shall constitute
one in the same Amendment.
d.    Reaffirmation of Obligations. Notwithstanding the modifications to the
Lease contained herein, Tenant hereby acknowledges and reaffirms its obligations
under the Lease as amended hereby and all other documents executed by Tenant in
connection therewith. Notwithstanding the modifications to the Lease contained
herein, each Guarantor hereby acknowledges and reaffirms its obligations under
the Guaranty and all documents executed by Guarantor in connection therewith,
and further agrees that any reference made in such Guaranty to the Lease or any
terms or conditions contained therein shall mean such Lease or such terms or
conditions as modified by this Amendment.
e.    No Offsets or Defenses. Through the date of this Second Amendment, and to
Tenant’s and Guarantor’s knowledge, neither Tenant nor Guarantor has, nor
claims, any offset, defense, claim, right of set-off or counterclaim against
Landlord under, arising out of or in connection with this Second Amendment, the
Master Lease, the Guaranty, or any of the other documents or agreements executed
in connection therewith. In addition, Tenant and Guarantor each covenants and
agrees with Landlord that if any offset, defense, claim, right of set-off or
counterclaim exists of which Tenant or Guarantor has knowledge as of the date of
this Second Amendment, Tenant hereby irrevocably and expressly waives the right
to assert such matter.
f.    Further Instruments. Each party will, whenever and as often as it shall be
reasonably requested so to do by another party, cause to be executed,
acknowledged or delivered, any and all such further instruments and documents as
may be necessary or proper, in the reasonable opinion of the requesting party,
in order to carry out the intent and purpose of this Second Amendment. Upon
request of Landlord, Tenant agrees to execute and enter into a completely
amended and restated Master Lease of the Premises, restating and incorporating
the terms and provisions of the Master Lease as amended to date.
g.    Events of Default. In addition to all other matters constituting an Event
of Default under the terms of the Master Lease, the breach or default by Tenant
of any term, covenant, agreement, condition, provision, representation or
warranty contained in this Second Amendment shall constitute an “Event of
Default” under the Master Lease.


30212588_4
11








--------------------------------------------------------------------------------






(a)[Signature pages to follow]


30212588_4
12








--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first set forth above.


TENANT:
PRISTINE SENIOR LIVING OF BEAVERCREEK, LLC,
an Ohio limited liability company


By:
PRISTINE OHIO HOLDINGS, LLC,
a Delaware limited liability company, Member


By: /s/ Christopher T. Cook            

        Christopher T. Cook, Manager
and


PRISTINE SENIOR LIVING OF BELLBROOK, LLC,
an Ohio limited liability company


By:
PRISTINE OHIO HOLDINGS, LLC,
a Delaware limited liability company, Member


By: /s/ Christopher T. Cook            

        Christopher T. Cook, Manager
and


PRISTINE SENIOR LIVING OF CINCINNATI-DELHI, LLC,
an Ohio limited liability company


By:
PRISTINE OHIO HOLDINGS, LLC,
a Delaware limited liability company, Member


By: /s/ Christopher T. Cook            

        Christopher T. Cook, Manager


    

--------------------------------------------------------------------------------







and




    

--------------------------------------------------------------------------------







PRISTINE SENIOR LIVING OF CINCINNATI-RIVERVIEW, LLC,
an Ohio limited liability company


By:
PRISTINE OHIO HOLDINGS, LLC,
a Delaware limited liability company, Member


By: /s/ Christopher T. Cook            

        Christopher T. Cook, Manager
and


PRISTINE SENIOR LIVING OF CINCINNATI-THREE RIVERS, LLC,
an Ohio limited liability company


By:
PRISTINE OHIO HOLDINGS, LLC,
a Delaware limited liability company, Member


By: /s/ Christopher T. Cook            

        Christopher T. Cook, Manager
and


PRISTINE SENIOR LIVING OF DAYTON-CENTERVILLE, LLC,
an Ohio limited liability company


By:
PRISTINE OHIO HOLDINGS, LLC,
a Delaware limited liability company, Member


By: /s/ Christopher T. Cook            

        Christopher T. Cook, Manager
and


PRISTINE SENIOR LIVING OF ENGLEWOOD, LLC,
an Ohio limited liability company




    

--------------------------------------------------------------------------------







By:
PRISTINE OHIO HOLDINGS, LLC,
a Delaware limited liability company, Member


By: /s/ Christopher T. Cook            

        Christopher T. Cook, Manager
and


    

--------------------------------------------------------------------------------







PRISTINE SENIOR LIVING OF JAMESTOWN, LLC,
an Ohio limited liability company


By:
PRISTINE OHIO HOLDINGS, LLC,
a Delaware limited liability company, Member


By: /s/ Christopher T. Cook            

        Christopher T. Cook, Manager
and


PRISTINE SENIOR LIVING OF PORTSMOUTH, LLC,
an Ohio limited liability company


By:
PRISTINE OHIO HOLDINGS, LLC,
a Delaware limited liability company, Member


By: /s/ Christopher T. Cook            

        Christopher T. Cook, Manager
and


PRISTINE SENIOR LIVING OF OXFORD, LLC,
an Ohio limited liability company


By:
PRISTINE OHIO HOLDINGS, LLC,
a Delaware limited liability company, Member


By: /s/ Christopher T. Cook            

        Christopher T. Cook, Manager
and


PRISTINE SENIOR LIVING OF MIDDLETOWN, LLC,
an Ohio limited liability company




    

--------------------------------------------------------------------------------







By:
PRISTINE OHIO HOLDINGS, LLC,
a Delaware limited liability company, Member


By: /s/ Christopher T. Cook            

        Christopher T. Cook, Manager
and


    

--------------------------------------------------------------------------------







PRISTINE SENIOR LIVING OF TOLEDO, LLC,
an Ohio limited liability company


By:
PRISTINE OHIO HOLDINGS, LLC,
a Delaware limited liability company, Member


By: /s/ Christopher T. Cook            

        Christopher T. Cook, Manager
and


PRISTINE SENIOR LIVING OF WILLARD, LLC,
an Ohio limited liability company


By:
PRISTINE OHIO HOLDINGS, LLC,
a Delaware limited liability company, Member


By: /s/ Christopher T. Cook            

        Christopher T. Cook, Manager
and


PRISTINE SENIOR LIVING OF XENIA, LLC,
an Ohio limited liability company


By:
PRISTINE OHIO HOLDINGS, LLC,
a Delaware limited liability company, Member


By: /s/ Christopher T. Cook            

        Christopher T. Cook, Manager
and “Victoria Tenant”:


PRISTINE SENIOR LIVING OF NORWOOD TOWERS, LLC,
an Ohio limited liability company




    

--------------------------------------------------------------------------------







By:
PRISTINE OHIO HOLDINGS, LLC,
a Delaware limited liability company, Member


By: /s/ Christopher T. Cook            

        Christopher T. Cook, Manager


    

--------------------------------------------------------------------------------







and “Victory Tenant”
PRISTINE SENIOR LIVING OF HIGHLANDS, LLC,
an Ohio limited liability company


By:
PRISTINE OHIO HOLDINGS, LLC,
a Delaware limited liability company, Member


By: /s/ Christopher T. Cook            

        Christopher T. Cook, Manager




    

--------------------------------------------------------------------------------









LANDLORD:
CTR PARTNERSHIP, L.P.,
a Delaware limited partnership


By:
CARETRUST GP, LLC,
a Delaware limited liability company
Its: general partner



By:
CARETRUST REIT, INC.,
a Maryland corporation,
its sole member

By: /s/ Gregory K. Stapley

Gregory K. Stapley, President




[SIGNATURES CONTINUED ON NEXT PAGE]


    

--------------------------------------------------------------------------------








ACKNOWLEDGED AND AGREED, INCLUDING WITHOUT LIMITATION AS TO SECTIONS 6, 8(d) AND
8(e) OF THIS SECOND AMENDMENT, REAFFIRMING OBLIGATIONS SET FORTH IN THAT CERTAIN
JOINDER TO THE LEASE, AS AMENDED HEREBY, AND THAT CERTAIN GUARANTY (AS DEFINED
IN THE LEASE):
GUARANTOR:
/s/ Christopher T. Cook            

Christopher T. Cook
/s/ Stephen C. Ryan                

Stephen C. Ryan
PRISTINE SENIOR LIVING, LLC,
an Indiana limited liability company
By: /s/ Christopher T. Cook            
    Christopher T. Cook, Manager












    

--------------------------------------------------------------------------------







EXHIBIT B
LEGAL DESCRIPTION OF THE LAND
(VICTORY/VICTORIA FACILITIES)




1500 Sherman
Situated in the City of Norwood, County of Hamilton, State of Ohio, described as
follows:


Registered Land


Situated in the City of Norwood, Hamilton County, Ohio and being more
particularly described as
follows:


From the intersection of the north line of Sherman Avenue and the center line of
Baker Avenue, measure west along said north line of Sherman Avenue 450 feet to
the places of beginning; thence along said north line of Sherman Avenue North
88° 28' West 213.04 feet; thence North 22° 16' West 421.74 feet to the
southeasterly line of Reading Road; thence along said southeasterly line of
Reading Road North 28° 38' East 351.41 feet; thence South 88° 28' East 223.15
feet; thence South 1° 32' West 698.70 feet to the place of beginning.


Being Registered Land Certificate 126026.


Unregistered Land


Situated in the County of Hamilton in the State of Ohio and in the City of
Norwood and being all of Lots 34, 35, 36, 37, 38, 39, 33, 40, 41, 42 and 43 of
the Raper Subdivision, recorded in Plat Book 22, Page 16, Hamilton County, Ohio
Records.


Situated in Section 4, Town 3, Fractional Range 2, City of Norwood, Hamilton
County, Ohio, records and being more particularly described as follows:


Commencing at a point in the North line of Sherman Avenue measuring 450.00 feet
West of the centerline of Baker Avenue; thence from said point on North line on
Sherman Avenue, North 1° 32' East, 534.70 feet to the Northwest corner of Lot
#33, of the Raper Subdivision, recorded in Plat Book 22, Page 16, Hamilton
County, Ohio Records, and being the Real Point of Beginning;


thence from said point of beginning, continuing on same line North 1° 32' East
164.00 feet to an
iron pin; thence south 88° 28', East, 125.00 feet-to a point; thence South 1°
32' West 164.00 feet to a
point; thence North 88° 28' Nest, 125 feet to the point of beginning;


Containing 0.471 acres of land.


Being part of Lot 44 of said Raper Subdivision, and part of Block B of the
partition of the Margaret McGee Estate made in Case No. 85703 in the Common
Pleas Court of Hamilton County, Ohio.




    

--------------------------------------------------------------------------------







1578 Sherman
Situated in the City of Norwood, County of Hamilton, State of Ohio, described as
follows:


PARCEL 1:


SITUATE IN THE CITY OF NORWOOD, HAMILTON COUNTY, OHIO, AND KNOWN, NUMBERED AND
DESIGNATED AS LOTS NUMBERED 24, 25, 26, 27, 28, 29, 30, 33, 34, 35, 36, 37, 38,
39, 40, 41, 42, 43, 44 AND THE NORTH 25 BY 120 FEET OF LOT 23, THE SOUTH 15 BY
120 FEET OF LOT 31, AND THE WEST PART OF LOTS 45, BEING 25 BY 114 FEET IN DEPTH
AS SHOWN ON THE PLAT OF RAPER SUBDIVISION RECORDED IN PLAT BOOK 22, PAGE 16,
HAMILTON COUNTY, OHIO, RECORDS, TOGETHER WITH A 50 FOOT STRIP OF GROUND BEING
MORE PARTICULARLY DESCRIBED AS FOLLOWS:


BEGINNING AT A POINT IN THE NORTH SIDE OF SHERMAN AVENUE, 125 FEET EAST OF THE
WEST LINE OF SAID SUBDIVISION EXTENDED SOUTHWARDLY; THENCE NORTH 535 FEET ALONG
THE EAST LINES OF LOTS 43, 42, 41, 40, 39, 38, 37, 36, 35, 34 AND 33 TO A POINT;
THENCE WEST 125 FEET TO THE WEST LINE OF SAID SUBDIVISION; THENCE NORTH 50 FEET
ALONG THE WEST LINE OF SAID SUBDIVISION TO THE SOUTH LINE OF LOT 44; THENCE EAST
ALONG THE SOUTH LINE OF LOT 44, 175 FEET TO A POINT IN THE WEST LINE OF LOT 52;
THENCE SOUTH ALONG THE WEST LINES OF LOTS 52, 32, 31, 30, 29, 28, 27, 26, 25, 24
AND 23 A DISTANCE OF 585 FEET TO THE NORTH LINE OF SHERMAN AVENUE; THENCE
WESTWARDLY ALONG THE NORTH LINE OF SHERMAN AVENUE 50 FEET TO THE PLACE OF
BEGINNING.


BEING PART OF THE SAME PREMISES CONVEYED TO THE GRANTORS BY CERTIFICATE OF
TRANSFER OF REAL ESTATE RECORDED IN DEED BOOK 3325, PAGE 473, HAMILTON COUNTY,
OHIO, RECORDS.


PARCEL 2:


SITUATE IN NORWOOD, HAMILTON COUNTY, OHIO, AND BEING A STRIP OF LAND 5 FT. IN
WIDTH BY 116.50 FT. IN DEPTH, LYING ALONG THE SOUTH LINE OF LOT 52 OF RAPER'S
RESUBDIVISION OF LOTS 45 AND 46 OF RAPER'S SUBDIVISION, PLAT OF THE
RE-SUBDIVISION BEING RECORDED IN PLAT BOOK 49, PAGE 63, HAMILTON COUNTY, OHIO,
RECORDER'S RECORDS.


PARCEL 3:


SITUATE IN THE CITY OF NORWOOD, HAMILTON COUNTY, OHIO, BEING PART OF BLOCK "B"
OF THE ESTATE OF MARGARET MCGEE, AS PARTITIONER IN CASE NUMBER 85703 OF THE
COMMON PLANS COURT OF HAMILTON COUNTY, AS RECORDED IN VOLUME 82, PAGE 371 OF THE
RECORDS OF SAID COURT AND BOUNDED AS FOLLOWS: BEGINNING AT A POINT IN THE NORTH
LINE OF SHERMAN AVENUE, ONE HUNDRED SEVENTY-FIVE (175) FEET EAST OF THE WESTERN
BOUNDARY OF SAID BLOCK "B"; THENCE EASTWARDLY ALONG THE NORTH LINE OF SHERMAN
AVENUE SIXTY-SEVEN (67) FEET TO A POINT; THENCE NORTHWARDLY ALONG A LINE
PARALLEL TO THE WEST LINE OF SAID BLOCK "B", ONE HUNDRED TWENTY-FIVE (125) FEET
TO A POINT; THENCE WESTWARDLY ALONG A LINE PARALLEL TO THE NORTH LINE OF SHERMAN
AVENUE SIXTY-SEVEN (67) FEET TO A POINT; THENCE SOUTHWARDLY ALONG A LINE
PARALLEL TO THE WEST LINE OF SAID BLOCK "B", ONE HUNDRED TWENTY-FIVE (125) FEET
TO THE PLACE OF BEGINNING.


PARCEL 4:


BEING IN RAPER SUBDIVISION, SITUATE IN SECTION 4, TOWNSHIP 3, FRACTIONAL RANGE
2, MILLCREEK TOWNSHIP, IN THE CITY OF NORWOOD, HAMILTON COUNTY, OHIO, AS SAID
RAPER SUBDIVISION APPEARS OF RECORD IN PLAT BOOK 22, PAGE 16 OF THE HAMILTON
COUNTY, OHIO RECORDER'S OFFICE, BEING PART OF LOT 23 OF SAID RAPER SUBDIVISION
AND DESCRIBED AS


    

--------------------------------------------------------------------------------







FOLLOWS: BEGINNING IN THE SOUTHWESTERLY CORNER OF SAID LOT 23 AND EXTENDING
THENCE EASTWARDLY ALONG THE SOUTHERLY LINE OF SAID LOT 23, SIXTYSEVEN (67) FEET
TO A POINT; THENCE RUNNING NORTHWARDLY PARALLEL TO THE WESTERLY BOUNDARY LINE OF
SAID LOT 23, FOR A DISTANCE OF TEN (10) FEET TO A POINT; THENCE RUNNING
EASTWARDLY PARALLEL WITH THE SOUTHERLY BOUNDARY LINE OF SAID LOT 23 FOR A
DISTANCE OF FIFTY-THREE (53) FEET TO THE EASTERLY LINE OF SAID LOT 23; THENCE
NORTHWARDLY ALONG THE EASTERLY BOUNDARY LINE OF SAID LOT 23 FOR A DISTANCE OF
TEN (10) FEET TO A POINT; THENCE WESTWARDLY PARALLEL TO THE SOUTHERLY LINE OF
SAID LOT 23 FOR A DISTANCE OF ONE HUNDRED TWENTY (120) FEET TO THE WESTERLY LINE
OF SAID LOT 23; THENCE SOUTHWARDLY ALONG THE WESTERLY BOUNDARY LINE OF SAID LOT
23, TWENTY (20) FEET TO THE PLACE OF BEGINNING.


PARCEL 5:


SITUATE IN THE CITY OF NORWOOD, MILLCREEK TOWNSHIP, HAMILTON COUNTY, OHIO, BEING
PART OF BLOCK "B", OF THE ESTATE OF MARGARET MCGEE AS PARTITIONED IN CASE
#85703, OF THE C P C OF SAID COUNTY, AS RECORDED IN VOLUME 82, PAGE 371, OF THE
RECORDS OF SAID COURT, AND DESCRIBED AS FOLLOWS: BEGINNING AT A POINT IN THE
NORTH LINE OF SHERMAN AVENUE 282 FEET EAST OF THE POINT OF INTERSECTION OF WEST
BOUNDARY LINE OF BLOCK "B" WITH THE NORTH LINE OF SHERMAN AVENUE; THENCE
EASTWARDLY ALONG THE NORTH LINE OF SHERMAN AVENUE, A DISTANCE OF 40 FEET TO A
POINT; THENCE NORTHWARDLY ON A LINE PARALLEL WITH THE WEST LINE OF BLOCK "B" A
DISTANCE OF 125 FEET TO A POINT; THENCE WESTWARDLY ON A LINE PARALLEL TO THE
NORTH LINE OF SHERMAN AVENUE A DISTANCE OF 40 FEET TO A POINT; THENCE
SOUTHWARDLY ON A LINE PARALLEL TO THE WEST LINE OF BLOCK "B" A DISTANCE OF 125
FEET TO THE PLACE OF BEGINNING.


EXCEPTING THEREFROM THE NORTHEAST PORTION OF SAID PREMISES AS FOLLOWS:
BEGINNING AT A POINT IN THE EAST LINE OF SAID PREMISES 100 FEET NORTH OF THE
NORTH LINE OF SHERMAN AVENUE; THENCE NORTHWARDLY ALONG THE LINE OF SAID PREMISES
25 FEET TO A POINT; THENCE WESTWARDLY ALONG THE NORTH LINE OF SAID PREMISES 22
FEET TO A POINT IN SAID NORTH LINE; THENCE IN A SOUTHEASTERLY DIRECTION OF A
DIRECT DIAGONAL LINE TO THE PLACE OF BEGINNING.


ALSO A RIGHT-OF-WAY 12 FEET IN WIDTH CONVEYED TO CHESTER W. HENRY BY KATE ROPER
IN DEED BOOK 1107, PAGE 307, SAID RIGHT-OF-WAY HAS SINCE BEEN LAID OUT AS A
PUBLIC ALLEY IN THE RAPER SUBDIVISION, AS RECORDED IN PLAT BOOK 22, PAGE 16,
HAMILTON COUNTY, OHIO, PLAT RECORDS.


BEING THE SAME PREMISES CONVEYED TO THE DECEDENT IN DEED RECORDED IN DEED BOOK
3270, PAGER 486 OF THE DEED RECORDS OF HAMILTON COUNTY, OHIO WHO WAS KNOWN AS
MARY ELSIE SIMPSON AND MARY SIMPSON WHOSE ESTATE CONVEYED TO THE GRANTOR HEREIN
BY CERTIFICATE RECORDED IN DEED BOOK 4332, PAGE 1479.


EXCEPTING FROM THE ABOVE PARCELS THE FOLLOWING TWO DESCRIPTIONS:


EXCEPTION 1:


SITUATED IN THE COUNTY OF HAMILTON IN THE STATE OF OHIO AND IN THE CITY OF
NORWOOD AND BEING ALL OF LOTS 33, 34, 35, 36, 37, 38, 39, 40, 41, 42 AND 43 OF
THE RAPER SUBDIVISION, RECORDED IN PLAT BOOK 22, PAGE 16, HAMILTON COUNTY, OHIO
RECORDS.




    

--------------------------------------------------------------------------------







EXCEPTION 2:


SITUATED IN SECTION 4, TOWN 3, FRACTIONAL RANGE 2, CITY OF NORWOOD, HAMILTON
COUNTY, OHIO, RECORDS AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:


COMMENCING AT A POINT IN THE NORTH LINE OF SHERMAN AVENUE MEASURING 450.00 FEET
WEST OF THE CENTERLINE OF BAKER AVENUE; THENCE FROM SAID POINT ON NORTH LINE ON
SHERMAN AVENUE, NORTH 1° 32' EAST, 534.70 FEET TO THE NORTHWEST CORNER OF LOT
#33, OF THE RAPER SUBDIVISION, RECORDED IN PLAT BOOK 22, PAGE 16, HAMILTON
COUNTY, OHIO RECORDS, AND BEING THE REAL POINT OF BEGINNING;


THENCE FROM SAID POINT OF BEGINNING, CONTINUING ON SAME LINE, NORTH 1° 32' EAST
164.00 FEET TO AN IRON PIN; THENCE SOUTH 88° 28' EAST, 125.00 FEET TO A POINT;
THENCE SOUTH 1° 32' WEST 164.00 FEET TO A POINT; THENCE NORTH 88° 28' WEST, 125
FEET TO THE POINT OF BEGINNING;


CONTAINING 0.471 ACRES OF LAND AND BEING SUBJECT TO ANY EASEMENT OF RECORD.
BEING PART OF LOT 44 OF SAID RAPER SUBDIVISION, AND PART OF BLOCK B OF THE
PARTITION OF THE MARGARET MCGEE ESTATE MADE IN CASE NO. 85703 IN THE COMMON
PLEAS COURT OF HAMILTON COUNTY, OHIO.


[[The legal description shown above for the Victory Facility does not meet
Hamilton County Conveyancing Standards. Prior to Landlord’s acquisition of the
Victory/Victoria Facilities, a new legal description will be prepared by a
surveyor licensed in Ohio and approved by the County. Upon approval of such new
legal description by Hamilton County, such legal description shall automatically
supersede the legal description for the Victory Facility hereinabove.]]






    

--------------------------------------------------------------------------------







EXHIBIT C
LANDLORD PERSONAL PROPERTY


All machinery, equipment, furniture and other personal property located at or
about the Victory/Victoria Facilities and used in connection with the ownership,
operation, or maintenance of either of the Victory/Victoria Facilities, together
with all replacements, modifications, alterations and substitutes thereof
(whether or not constituting an upgrade) but excluding the following:
(a) all vehicles (including any leasehold interests therein);
(b) all office supplies, medical supplies, food supplies, housekeeping supplies,
laundry supplies, and inventories and supplies physically on hand at the
Victory/Victoria Facilities;
(c) all customer lists, patient files, and records related to patients (subject
to patient confidentiality privileges) and all books and records with respect to
the operation of the Victory/Victoria Facilities;
(d) all employee time recording devices, proprietary software and discs used in
connection with the operation of the Victory/Victoria Facilities by Tenant or
any Person(s) who manages the operations of such Facilities, all employee
pagers, employee manuals, training materials, policies, procedures, and
materials related thereto with respect to the operation of the Victory/Victoria
Facilities; and
(e) all telephone numbers, brochures, pamphlets, flyers, mailers, and other
promotional materials related to the marketing and advertising of the Tenant’s
business at the Victory/Victoria Facilities.


    

--------------------------------------------------------------------------------







SCHEDULE 1
Facility Name
Facility Address
Primary Intended Use
No. of Licensed Beds
No. of Certified Beds for Medicare/Medicaid
Beds “In Service”
Victoria Retirement Community (the “Victoria Facility”)
1500 Sherman Avenue, Cincinnati, OH
SNF/ALF
90 licensed skilled nursing beds/ 69 licensed assisted living beds
90 skilled nursing beds/ 69 assisted living beds
90 skilled nursing beds/ 69 assisted living beds
Victory Park Nursing Home (the “Victory Facility”)
1578 Sherman Avenue, Cincinnati, OH
SNF
55 licensed beds
55
55





Defined Terms
“SNF”
Skilled Nursing Facility
“ALF”
Assisted Living Facility
“ILF”
Independent Living Facility
“ALZ”
Alzheimer’s Care/Memory Care Facility
 
 











    

--------------------------------------------------------------------------------







SCHEDULE 2
TENANT OWNERSHIP STRUCTURE




Name
Mailing Address
Membership Interest in Each of Tenant
Pristine Ohio Holdings, LLC
1301 East Riggin Road
Muncie, Indiana 47303


100%





    

--------------------------------------------------------------------------------








SCHEDULE 3
ALTERATIONS WITH IMPROVEMENT FUNDS


Capital Improvement
Estimated Cost
Paving and Parking
$25,000
Common Area Flooring
$125,000
Resident Room Furniture and Flooring
$325,000
Substructure, Exterior Walls, Roof/Chimney Repairs
$25,000
Total
$500,000











    

--------------------------------------------------------------------------------








SCHEDULE 4


DISCLOSURES


1.    To the northeast of the Victory Facility, a portion of the asphalt drive
that is used for a few unstriped parking spaces encroaches onto neighboring
property. If an issue is raised in the future, Tenant shall, at its sole cost
and expense, correct this encroachment issue in a manner reasonably acceptable
to Landlord. By way of information only, and without any representation or
warranty whatsoever, Seller has verbally stated that this encroachment and use
has existed for over 30 years.


2.    Zoning code requires 18 parking spaces. A surveyor shows that 12 are
striped. By way of information only, and without any representation or warranty
whatsoever, Seller has verbally stated that the shoulder of the drive is used to
park several vehicles. If an issue is raised in the future, Tenant shall, at its
sole cost and expense, correct this parking matter in a manner reasonably
acceptable to Landlord.


3.    New certificates of occupancy need to be processed with the City after the
Acquisition Date. Promptly after the Acquisition Date, but in no event later
than required by applicable code, Tenant will (a) file all necessary
applications and supporting materials and (b) arrange all necessary inspections,
prerequisite to the issuance of the new certificates of occupancy. Landlord
shall reasonably cooperate with Tenant’s efforts to obtain such certificates of
occupancy.


    